Citation Nr: 1140918	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-24 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, to include a herniated nucleus pulposus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to November 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied reopening the Veteran's claim of service connection for a herniated nucleus pulposus.

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in March 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The issue of service connection for a herniated nucleus pulposus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a herniated nucleus pulposus was previously denied in a June 2003 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the June 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a herniated nucleus pulposus and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied reopening the Veteran's claim of entitlement to service connection for a herniated nucleus pulposus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final June 2003 determination wherein the RO denied reopening the Veteran's claim of entitlement to service connection for a herniated nucleus pulposus, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2011); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


II. New and Material Evidence

The Veteran seeks service connection for a low back condition, to include a herniated nucleus pulposus.  The RO denied reopening the Veteran's claim of service connection for a herniated nucleus pulposus in a decision dated June 2003.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.'  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would 'force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.'

The June 2003 rating decision denied reopening the Veteran's claim of service connection for a herniated nucleus pulposus.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records and private treatment records.  Subsequently, additional VA outpatient treatment records, a hearing transcript, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of record demonstrating that the Veteran's back condition was related to his military.  The evidence submitted subsequent to the June 2003 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the June 2003 decision suggests that the Veteran's back disability is related to an incident in service.  Specifically, the Veteran testified that he hurt his back during an in-service incident, where he fell while doing heavy lifting on the ship he was stationed on.  Additionally, the Veteran reported that he was discharged from service due to his back condition, and continued to have back pain from that time on.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final June 2003 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for a herniated nucleus pulposus is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a herniated nucleus pulposus, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

The claim of service connection for a herniated nucleus pulposus was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection.

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

The Veteran's February 1955 entrance examination notes that the Veteran had scoliosis at the L-2 level.  The Veteran scoliosis was not considered disabling and he was found to be fit for active service.   Additionally, the Veteran's service treatment records show that he complained of low back pain multiple times in service.  X-rays taken at that time showed that the Veteran had an L-2 compression.  Furthermore, the Veteran was diagnosed with chondritis.  In October 1955, the Veteran was discharged by the Medical Board, which confirmed the diagnosis of chondritis of the lumbar region.  The report noted that the Veteran had injured his back in a motorcycle accident approximately two years prior to entering service.  Additionally, the report noted that since the time of the Veteran's accident, he stated that he had transient pain with no significant disability.  

Review of the Veteran's service entrance examination was completely negative for any complaints of or previous diagnoses of a back disability, to include any residuals of a back injury from a motorcycle accident prior to service, with the exception of scoliosis.  Although there was evidence that indicated that the Veteran's back disability, to include chondritis, pre-existed his enlistment, it consists exclusively of statements made by the Medical Board prior to the Veteran's discharge from service.  The Board observes that lay statements, standing alone, are insufficient to rebut the presumption of soundness which arose when the Veteran was accepted for service.  Crowe v. Brown, 7 Vet. App. 238 (1999).  In short, there is no contemporaneous medical evidence that the Veteran suffered from a back disability, to include residuals of a back injury from a motorcycle accident, prior to his enlistment (other than scoliosis).

VA outpatient treatment records and private treatment records show that the Veteran is being treated for a low back disability.  An April 1972 private treatment record showed that the Veteran was hospitalized and underwent a lumbar laminectomy with discectomy.  Additionally, it was noted in surgery that the Veteran had a herniated nucleus pulposus at the L-5, S-1 interspace with compression of the S-1 and S-2 nerve root.  

Additionally, the Veteran was afforded a Video Conference Hearing in March 2011.  The Veteran discussed an incident on the USS Guardius, where he was picking up rafts off of the ship and putting them onto the dock, and fell.  Additionally, he reported that the next thing he knew, he was in the hospital at the Jacksonville Naval Hospital, where he was given shock treatments.  Furthermore, the Veteran said that he self medicated his back condition after discharge from service, until 1972 when he was put on strong medication.  The Veteran reported an incident in 1971, where he was stepping out of a boat and fell to the ground paralyzed.  This incident led to the Veteran's back surgery.  Additionally, the Veteran stated that his treating physician suggested that his back disability could have been caused by an injury that happened years ago.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for a low back disability, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's back disability.  Although the Veteran has been seeking treatment from the VA and private physicians for this condition, it remains unclear to the Board whether the Veteran's back disability is related to any aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's back condition is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran's entrance examination noted that the Veteran had scoliosis upon entry.  Under 38 C.F.R. § 3.303(c) (2011), congenital or developmental disorders are not diseases or injuries for the purpose of VA disability compensation.  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  It must be determined if the Veteran's scoliosis is an acquired disability or is a congenital or developmental abnormality.  See Monroe, supra.  The relationship between the Veteran's scoliosis and his military service must also be explored further by a VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

Lastly, the record reflects that the Veteran was receiving periodic treatment for his back disability at the VA through April 2009.  It is unclear to the Board whether the Veteran sought any treatment at VA for his disabilities after that time.  Additionally, at the March 2011 Video Conference Hearing, the Veteran reported that he received treatment at the VA from 1971 to the present.  However, the earliest VA records associated with the claims file date back to February 1998.  Therefore, it appears that VA records dated from 1971 to 1998 have not been obtained.  As these VA treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any available outstanding VA treatment records dated from 1971 to 1998, and from April 2009 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After the foregoing, the RO/AMC should schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of his low back disability, to include a herniated nucleus pulposus.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

The examiner should diagnose any low back disability found to be present, to include a herniated nucleus pulposus.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current low back disability had its onset in service or is related to any in-service disease, event, or injury, to include a fall from heavy lifting while stationed on the USS Guardius and/or an in-service diagnosis of chondritis.

Additionally, the examiner should indicate whether the Veteran's scoliosis is a congenital defect or disease.  If the Veteran's scoliosis is a congenital disease, the examiner should indicate whether it was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury during his period of active duty, to include a fall from heavy lifting while stationed on the USS Guardius.  

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, which document complaints and treatment for low back pain; the October 1955 Medical Board Report; VA outpatient treatment records; private treatment records; the March 2011 hearing transcript; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	

______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


